Case 5:17-cv-01302-D Document 59-3 Filed 01/25/19 Page 1 of 4

EXHIBIT 3
Case 5:17-cv-01302-D Document 59-3 Filed 01/25/19 Page 2 of 4

 

 

Page 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

SEAN SMITH and CRYSTAL SMITH,
Plaintiff,
-vVs- CASE NO. 5:17-cv-1302 D [

CSAA FIRE AND CASUALTY

)
)
)
)
)
)
)
INSURANCE COMPANY, )
)
)

Defendant.

DEPOSITION OF
DAVID M. BATTLE
TAKEN ON BEHALF OF THE PLAINTIFES
IN OKLAHOMA CITY, OKLAHOMA

ON NOVEMBER 2, 2018

REPORTED BY: TRENA K. BLOYE, CSR

 
Case 5:17-cv-01302-D Document 59-3 Filed 01/25/19 Page 3 of 4

 

Page 125

1 Q I'm going to show you Defendant's Exhibit 17.

2 And I've only got one copy of this one, too, but we'll
3 make copies.

4 A Is this this house?

5 Q We'll get there. Just take your time looking

6 at them.

7 A Okay.

8 MR. ANDREWS: Adam, where are these

9 pictures from?

10 MR. ENGEL: I took them.

11 MR. ANDREWS: I'm pretty sure we asked in
12 discovery to produce any and all photographs of the

13 house. I'm pretty sure I've never seen this picture of
14 the house.

15 MR. ENGEL: We went back to look at it.

16 I'll submit them.

17 MR. ANDREWS: Just note my objection on

18 the record.

19 A Yeah. I can see the picture. This mostly
20 looks like rotted wood here.

21 Q (By Mr. Engel) Have you had time to look at the
22 pictures?

23 A Yeah, for the most part.

24 Q If that was the floor joist underneath that

25 house, you wouldn't be able to jack up those, would you?

 

 
Case 5:17-cv-01302-D Document 59-3 Filed 01/25/19 Page 4 of 4

 

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 129 |
Q It would take more money, wouldn't it?
A Well, yeah. But that right there is -- that
was not shown anywhere in -- that's not reflected in any '

pictures or anything.

Q Right. And you don't know -- and I'll
represent to you chat that's in the living room, in one
place in the living room. You don't know if there's
other damage like that at the other end of the living
room, do-you?

MR. ANDREWS: Object to the form.

A Yeah. I don't know.

Q (By Mr. Engel) Okay.

A But I'll make the statement that right there is
deterioration. You can't say that's earthquake, and
that's just. out of my common sense right here.

Q Okay. So it's going to be your testimony that
that damage right there was caused by deterioration --

MR. ANDREWS: Object to the form.

Q (By Mr. Engel) -- not earthquake?

MR. ANDREWS: Object to the form.

A It's just rotten wood.

Q Okay.

A Now, I don't know if it broke. I'm not going

to say that. But it's rotten wood.

Q Okay. So that's what I'm asking you. It's

 
